Citation Nr: 1516273	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right shoulder.

2. Entitlement to service connection for cervical disc disease.

3. Entitlement to service connection for a back condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a stroke, to include residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in a November 2014 statement in support of claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The VA medical center (VAMC) at which the Veteran receives treatment indicated that the Veteran did not receive treatment there until October 1999.  In this regard, the VAMC attached a list of all the appointments the Veteran had at the VAMC since October 1999.  In addition, the VAMC's response to the RO's request for records indicates that the RO asked for all of the Veteran's VA treatment records related to his right shoulder and right knee.  However, the Veteran's application for compensation benefits indicates that he also sought treatment at the VAMC for his cervical disk disease and back condition.  Moreover, the VA treatment records in the claims file do not include all of the Veteran's appointments, as listed by the VAMC.

Therefore, the claims must be remanded to ensure that the Veteran's complete VA treatment records have been obtained and associated with the claims file.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under the VCAA, it is the responsibility of VA to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, a February 2013 VA treatment record indicates that the Veteran reported having had a left eye stroke.  The Veteran also reported that he was treated for this condition by Dr. K.H. in Greenville, Mississippi.  An effort should be made to obtain the treatment records from Dr. K.H. and associate them with the claims file.

The Veteran was never examined regarding his back condition, stroke, and right knee condition.  There is sufficient evidence in the file to warrant an examination and opinion for each of these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, these claims must be remanded in order to obtain examinations and opinions as further discussed below.

Finally, the June 2010 VA examination report regarding the Veteran's degenerative joint disease of the right shoulder and cervical disc disease is not sufficient to make an informed decision on these claims.  For example, as stated above, it is unclear whether or not the Veteran's complete VA treatment records were available for the examiner's review.  Thus, new VA opinions are necessary in order to make informed decisions.


Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from Dr. K. H.  If these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2. Obtain the Veteran's complete VA treatment records and associate them with the claims file.

3. Thereafter, schedule the Veteran for VA spine, joint, and heart examinations, as well as any other examinations that may be warranted.  The entire claims file and a copy of this REMAND must be made available to the examiner(s).  The examiner(s) must note in the examination reports that the evidence in the claims file has been reviewed.  All appropriate testing should be conducted.

The examiner(s) should provide medical opinions as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that any diagnoses had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiners must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  In addition, the examiner should take into account any statements by the Veteran in regards to the history of the disabilities.  

4. Obtain VA nexus opinions regarding the Veteran's degenerative joint disease of the right shoulder and cervical disc disease.  The entire claims file and a copy of this REMAND must be made available to the clinician(s).  The clinician(s) must note in the opinions that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician(s) in order to render the opinions.

The clinician(s) must render opinions as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's degenerative joint disease of the right shoulder and cervical disc disease had their clinical onset during active service or are related to any in-service disease, event, or injury.  In addition, the clinician should take into account any statements by the Veteran in regards to the history of the disabilities.  

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




